  Case 18-26773       Doc 20  Filed 12/14/18 Entered 12/17/18 06:52:18                    Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.:      18-26773
ASHLEY AND STEVEN STROM                                     )
                                                            )   Chapter: 7
                                                            )
                                                                Honorable Janet S. Baer
                                                            )
                                                            )   DuPage
                                    Debtor(s)               )
                                                            )   Adv. No.:
                                                            )
                                                            )
                                    Plaintiff(s)
                                                            )
                                                            )
                                                            )
                                    Defendant(s)            )

                  ORDER EXTENDING TIME TO OBJECT TO DISCHARGE

       This matter coming before the Court on the motion of the Trustee, Brenda Porter Helms, to
extend time to object to discharge, due notice having been given, and the Court being fully advised in
the premises,

  IT IS HEREBY ORDERED that the Trustee is granted an extension of time to and including March
25, 2019 to file an objection to the debtors discharge.




                                                          Enter:


                                                                     Honorable Janet S. Baer
Dated: December 14, 2018                                             United States Bankruptcy Judge

 Prepared by:
 Brenda Porter Helms
 Chapter 7 Trustee
 3400 W. Lawrence Ave.
 Chicago IL 60625
 (773) 463-6427
